Citation Nr: 0421980	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Senior Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for 
bilateral hearing loss and assigned a noncompensable 
disability evaluation.

A hearing was held before the undersigned Acting Veterans Law 
Judge in September 2003.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.  The appellant has also been notified what 
evidence VA will attempt to obtain and what evidence the 
appellant should furnish.

2.  The veteran's hearing loss during the period under 
consideration is productive of a noncompensable level of 
impairment.


CONCLUSION OF LAW

The criteria for entitlement to a compensable initial 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
4.85, 4.86 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral hearing loss is more 
severe than currently evaluated, warranting an increased 
initial rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

I.  Notice

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  
Both the VCAA and the implementing regulations are 
potentially applicable in the present case, and will be 
collectively referred to as "VCAA."

In this case, the veteran filed a claim for service 
connection for hearing loss.  When that claim was allowed and 
a noncompensable rating was assigned for bilateral hearing 
loss, he appealed the rating assigned.  The claim for an 
increased evaluation where the initial claim was filed for 
service connection is a downstream issue.  The VA General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); 69 Fed. Reg. 25180 (2004); cf. Huston v. Principi, 
17 Vet. App. 370 (2002).  The Board is bound by the General 
Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 2002).

In the July 2002 statement of the case, the veteran was 
informed of the criteria for evaluating bilateral hearing 
loss and given an opportunity to respond and provide evidence 
to demonstrate that a compensable initial evaluation was 
warranted.  Additionally, he was sent a notice and 
development letter in August 2003 that explained what 
evidence was required for him to substantiate his claim, what 
evidence VA would attempt to obtain for him, and what 
evidence he needed to obtain and submit.  While the veteran 
stated at his September 2003 hearing that he received 
treatment for otitis media, he did not indicate that 
audiometric testing was performed or that he was treated for 
hearing loss.  Therefore, the Board finds no reasonable 
possibility that further assistance to obtain those records 
would aid in the substantiation of the claim.

The Court of Appeals for Veterans Claims (Court) recently 
held that under 38 U.S.C.A. § 5103 (a), a claimant must be 
given notice of the matters specified in that statute as well 
as under 38 C.F.R. § 3.159 prior to the initial unfavorable 
decision of the agency of original jurisdiction.  See 
Pelegrini v. Principi, 17 Vet.App. 412 (2004).  However, in 
the Pelegrini decision, the Court implicitly determined that 
such notice was not necessary if it could be shown that lack 
of such notice was not prejudicial to the appellant.

In this instance, even though the appellant may not have been 
provided the aforementioned notice prior to the initial 
unfavorable decision, it is determined that either he was not 
prejudiced by such failure, or that notice was not required 
for a downstream issue.  The veteran has been provided 
opportunity to submit evidence showing that an increased 
initial evaluation is warranted.  Therefore, any deficiency 
of notice was not prejudicial error because the veteran 
retained the opportunity to submit evidence substantiating 
his claim and was informed of what evidence was required to 
substantiate the claim.

In view of the development that has been undertaken in this 
claim, the Board finds that further development is not needed 
to comply with VCAA.  The appellant has been informed of the 
information and evidence needed to substantiate his claim.  
He has not identified any additional, relevant evidence that 
has not been requested or obtained.  The Board further finds 
that there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  
Therefore, the Board finds that the requirements under the 
VCAA, to the extent they are applicable, have been met.

II.  Applicable Law and Regulations

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003) 
(Schedule).  Hearing loss is evaluated pursuant to the 
criteria found in Diagnostic Code 6100.  38 C.F.R. §§ 4.85. 
4.86 (2003).  Under these criteria, the degree of disability 
for bilateral hearing loss is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  Tables are 
provided to determine the disability evaluation based upon 
audiometric examination results of puretone thresholds and 
speech discrimination.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, §§ 4.85, 4.86 (2003).

Where all of the pure tone thresholds are over 55 decibels in 
either ear; or where either ear had a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz; or where the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., an additional table is provided for use to 
assign a level of hearing loss for any ear meeting the above 
criteria.  38 C.F.R. § 4.86 (2003).

The United States Court of Appeals for Veterans Claims has 
noted that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  The Court also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Because the veteran filed a notice of disagreement 
to the initial rating for bilateral hearing loss in this 
case, the Board will consider the appropriate rating for the 
entire period for which service connection has been 
established.

III.  Evidence and Analysis

The veteran established service connection for bilateral 
hearing loss by means of an October 2001 rating decision, 
which assigned a noncompensable disability rating.  That 
rating is the subject of this appeal.

The report of a September 2001 VA audiological evaluation, 
the most recent evaluation of the veteran's hearing loss, 
shows that the average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 55 decibels in the right ear and 23 
decibels in the left ear and that speech recognition was 76 
percent in the right ear and 94 percent in the left ear.  
Under the criteria set forth in the Schedule, the veteran's 
hearing loss is assigned Level IV in the right ear, and Level 
I in the left ear.  38 C.F.R. § 4.85, Table VI (2003).  That 
degree of bilateral hearing loss, as determined by the 
Schedule, warrants the assignment of a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII (2003).

However, at the September 2001 VA audiological examination, 
the veteran's pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
70
60
65
LEFT
10
15
30
35

In the veteran's right ear, he had a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Therefore, the regulations provide that Table VI 
or Table VIA may be used to evaluate his right ear level of 
hearing loss, whichever results in the higher numeral.  Then, 
that numeral will be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2003).  The Board has already 
determined that the veteran's level of right ear hearing loss 
is Level IV using Table VI.  Using Table VIA, the veteran's 
level or right ear hearing loss is Level III.  Therefore, the 
higher of the two numerals, Level IV, will be used and will 
be elevated to the next higher Roman numeral.  However, when 
the right ear is evaluated as Level V hearing loss and the 
left ear is evaluated as Level I hearing loss, the resulting 
level of disability remains noncompensable.  38 C.F.R. 
§ 4.85, Table VII (2003).

Accordingly, the Board finds that the criteria for 
entitlement to a compensable initial evaluation for bilateral 
hearing loss are not met throughout the period for which the 
veteran has established service connection for bilateral 
hearing loss.  The preponderance of the evidence is against 
the claim and the claim is denied.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 (2003).


ORDER

Entitlement to a compensable initial evaluation for bilateral 
hearing loss is denied.



	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



